Order entered October 28, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01239-CV

            IN RE ALBERT ABROKWA AND DONNA ABROKWA, Relators


                 Original Proceeding from the 401st Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 401-03920-2013

                                          ORDER
                       Before Justices Bridges, Lang-Miers and Stoddart

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relators to bear the costs of this original proceeding.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE